Citation Nr: 1409611	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-42 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as due to herbicide exposure, and as secondary to service-connected posttraumatic stress disorder (PTSD) and/or service-connected coronary artery disease (CAD).   


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The Veteran had active service from November 1950 to June 1955 and from January 1956 to October 1979.  He was awarded the Combat Infantry Badge (CIB).      

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, wherein the RO, in pertinent part, denied the Veteran's application to reopen his claim for service connection for hypertension.  The Veteran subsequently filed a timely appeal.  In a May 2012 decision, the Board determined that new and material evidence had been submitted to reopen the claim for service connection for hypertension and remanded the underlying service connection claim for additional development.  In March 2013, the Board once again remanded this case for additional development.  

In November 2013, the Board sought an opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  Pursuant to this request, the Board received a VHA opinion in December 2013 and it is associated with the claims file. The case is now ripe for appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension was not shown during service or for many years thereafter; there is a preponderance of evidence against a nexus between a current diagnosis of hypertension and service, to include in-service exposure to herbicides (including Agent Orange); there is a preponderance of evidence against a finding that the Veteran's service-connected PTSD and/or CAD caused or aggravated his hypertension.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military service and may not be presumed to have been incurred in service, including as a result of his exposure to herbicides; hypertension is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letter dated in January 2009 that was sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claim.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claim adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in January 2009 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the January 2009 letter also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  VA did provide such notice to the Veteran prior to the August 2009 decision that is the subject of this appeal in its January 2009 letter.  With respect to the Dingess requirements, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim, as well as the type of evidence necessary to establish a rating or effective date of an award (see letter from RO, dated in January 2009), and such notice was provided prior to the initial decision of the RO.  See Dingess, supra.  Accordingly, the RO provided proper VCAA notice at the required time.            

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In regard to an examination, the Veteran had a VA Hypertension Disability Benefits Questionnaire (DBQ) in May 2012.  The Board also sought an opinion from the VHA which was obtained in December 2013.  The VHA opinion was thorough in nature and addressed the pertinent nexus and secondary questions.  The Board finds that the medical evidence of record is sufficient to resolve this appeal, and the VA has no further duty to provide an examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).   See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




II. Pertinent Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the Federal Circuit Court held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, supra (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required."  Walker, supra. (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 

Because the Veteran has been diagnosed with hypertension, and hypertension is defined as a chronic disease in section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service.

The Veteran's hypertension is also eligible for presumptive service connection. Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for cardiovascular-renal disease, to include hypertension, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  However, this presumption will be rebutted if there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  In addition, secondary service connection may be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2013); see Allen v. Brown, 8 Vet. App. 374 (1995).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii). 

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  

Lay evidence nonetheless can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


III. Analysis

The Veteran served on active duty from November 1950 to June 1955 and from January 1956 to October 1979.  He contends that his currently diagnosed hypertension is related to his period(s) of active service, to include his in-service exposure to Agent Orange.  In the alternative, he maintains that his currently diagnosed hypertension was caused and/or aggravated by his service-connected PTSD and/or service-connected CAD, status post myocardial infarction and bypass grafting.  

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for hypertension, including as due to herbicide exposure, and as secondary to service-connected PTSD and/or service-connected CAD.  In regard to the Veteran's contention that his hypertension is related to his in-service exposure to such herbicides as Agent Orange, the Board notes that the Veteran's service records confirm that he had active service in Vietnam during the Vietnam era.  Therefore, the Veteran is presumed to have been exposed to herbicides in service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Although the Veteran was exposed to herbicide agents, hypertension is not one of the diseases listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The Board notes that the provisions of 38 C.F.R. § 3.309(e) were amended during the pendency of the claim in order to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  The additional diseases associated with exposure to herbicide agents pertain to chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.

The new provisions make clear that hypertension is not included in the term "ischemic heart disease."  Note 3 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  See 75 Fed. Reg. at 53204-05 (explaining that hypertension is not part of the accepted medical definition of ischemic heart disease).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee, 34 F.3d at 1043-1044.  Accordingly, the Board must additionally consider whether the Veteran is entitled to service connection for hypertension under the regular criteria for service connection without regard for the Agent Orange presumptions.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013).

The Veteran's service treatment records are sparse.  However, they do include his separation examination report, dated in September 1979.  At that time, his blood pressure was 118/80.  It was noted that the Veteran was short of breath.  

In a January 2003 statement from the Veteran, he stated that he went to the hospital during service in 1972 for chest pain and was told it was gas pain.  He also indicated that since leaving the military, he had experienced three heart attacks and had undergone bypass surgery.  He further reported that he had been experiencing shortness of breath, which he assumed was his hypertension.  

VA Medical Center (VAMC) inpatient treatment records show that in October 1991, the Veteran was hospitalized for epigastric pain.  Upon admission, his blood pressure was 144/82.  He was diagnosed with acute subendocardial anterior myocardial infarction.  

VAMC outpatient treatment records reflect that in May 1992, the Veteran was diagnosed with hypertension.  His blood pressure was 172/103.  This is the first medical evidence of record of a diagnosis of hypertension.  Thus, such diagnosis was over 12 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).

VAMC inpatient treatment records show that in September 1993, the Veteran was once again hospitalized for acute myocardial infarction.  Upon admission, his blood pressure was 130/80.  

The Board observes that the Veteran has a current diagnosis of hypertension. However, there is no medical evidence or competent opinion of record which links any current hypertension to the Veteran's period of military service, to include his in-service exposure to herbicides, including Agent Orange.  Moreover, there is also no medical evidence or competent opinion of record which shows that his hypertension was caused or aggravated by either his service-connected PTSD or service-connected CAD.  

In May 2012, the Veteran had a VA Hypertension DBQ.  At that time, he told a VA examiner the following:

[i]n 1973, my wife was diagnosed with cancer; died of cancer while I was still in [the] military; after that I went crazy; my BP was high.  I do not remember how long it was high and if [I] needed medication to control it.  Not sure when the docs [sic] finally told me, I have hypertension and started me on medications.  In 1992, I had my first myocardial infarction; last one was 4 months ago.  PTSD is now controlled with meds [sic].  

The VA examiner opined that the Veteran's hypertension was not caused by or a result of any in-service disease, event or injury.  He further stated that the Veteran's hypertension was not caused or aggravated by or a result of his service-connected PTSD or CAD.  In support of his opinion, the examiner noted that available service treatment records showed normal blood pressure readings.  Specifically, blood pressure readings were 128/70 in June 1955; 128/70 in April 1955; 130/70 in September 1979; and 118/80 on retirement examination.  However, the examiner also indicated that the first evidence of record of a diagnosis of hypertension was in 1999.  In the March 2013 remand, the Board noted that such comment by the VA examiner was factually incorrect; the first medical evidence of record of a diagnosis of hypertension was in May 1992.  The Board further reported that the examiner failed to provide an opinion as to whether the Veteran's hypertension was related to his in-service Agent Orange exposure.      

Pursuant to the Board's March 2013 remand, an addendum VA opinion was obtained in April 2013.  The VA examiner once again opined that the Veteran's hypertension was not caused by or a result of any in-service disease, event or injury.  He further stated that the Veteran's hypertension was not caused or aggravated by or a result of his service-connected PTSD or CAD.  However, the examiner once again incorrectly stated that the first medical evidence of record of a diagnosis of hypertension was in 1999, and not in 1992.  In addition, although the examiner noted that hypertension was not one of the presumptive conditions related to herbicide exposure, he did not recognize that the Veteran was not precluded from establishing service connection with proof of direct causation.  See Combee, supra.     

In November 2013, the Board sought a VHA opinion.  See 38 C.F.R. § 20.901.  The Board requested that an internist review the entire evidence of record and provide an opinion regarding the following: whether it was at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or was related to any in-service disease, event, or injury, to specifically include his exposure to Agent Orange during service in Vietnam; whether it was at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was caused by his service-connected PTSD or his CAD; and whether it was at least as likely as not (50 percent or greater probability) that the Veteran's current hypertension was aggravated (meaning chronically worsened) by his service-connected PTSD or his CAD.  

Pursuant to this request, the Board received a VHA opinion from C.H., M.D., a VA internist at the Portland VAMC, dated in December 2013.  In the opinion, Dr. H. stated that she had reviewed the Veteran's claims file.  Specifically, she acknowledged review of the Veteran's lay statements that he had chest pain in 1972 and that his hypertension was aggravated during his wife's cancer treatment in the military in 1973, as well as the blood pressure readings recorded in the post-service VA treatment records in 1992 and 1993.  She also recognized that the first medical evidence of record of a diagnosis of hypertension was in May 1992.  In response to the question of whether the Veteran's hypertension was related to his period of active service, to include in-service exposure to Agent Orange, Dr. H. opined that it was less likely than not that the Veteran's hypertension was related to his military service, as he did not have any documented hypertension during military service.  If his blood pressure readings were elevated in 1973 ( there was no documentation of that), it was apparently a short-term elevation and not a chronic condition.  Based on the records, the chronic hypertension began in 1992.  The Veteran's complaint of chest pain would not specifically suggest a diagnosis of hypertension.      



Dr. H. also opined that it was less likely than not that the Veteran's hypertension was caused by exposure to Agent Orange.  The Institute of Medicine had reviewed the literature concerning Agent Orange and associated diseases, and placed hypertension in the category of "limited or suggestive evidence of an association" (which meant that "evidence suggests an association but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.")  However, the VA had reviewed the same research and concluded that the studies "did not, in VA's view, warrant a presumption of service connection for hypertension in veterans exposed to herbicides in service."  (Federal Register December 2010).  Hence, Dr. H. noted that medical consensus was lacking on that issue, making the likelihood fail to reach 50 percent or greater.     

Dr. H. further opined that it was less likely than not that the Veteran's current hypertension was caused or aggravated by his service-connected CAD.  Although the two diseases shared risk factors (such as smoking, obesity, etc.), there was no medical basis to assert that CAD would cause or aggravate hypertension.  In fact, the reverse was true that hypertension could cause or aggravate CAD.  

In addition, Dr. H. opined that it was less likely than not that the Veteran's current hypertension was caused or aggravated by his service-connected PTSD.  Dr. H. stated that medical consensus, such as that expressed in "Gulf War and Health", published by the Institute of Medicine, was that there was "fairly strong evidence that resting heart rate [was] slightly increased in patients with PTSD.  In contrast, there [was] no clear indication that PTSD leads to hypertension."  The American Heart Association agreed, saying that "being in a stressful situation can temporarily increase your blood pressure, but science has not proven that stress causes high blood pressure."  That was a topic of much discussion and speculation, but unfortunately, no conclusive studies to define the relationship between PTSD causing hypertension.  Review of the notes did not suggest PTSD as the etiology of the Veteran's hypertension.  Similarly, PTSD symptoms may temporarily aggravate hypertension, but would not be expected to cause permanent aggravation.  In addition, the Veteran's hypertension had been mild in recent years, with blood pressure readings in the normal range on a single hypertensive medication, diltiazem; thus aggravation did not appear to be present in any case.  Most likely, the Veteran had "essential" hypertension; the prevalence of hypertension in American men at age 60 (age at which he was diagnosed) was 54 percent.    

The December 2013 VHA opinion opposes, rather than supports, the Veteran's contentions.  The Board finds that this VHA medical opinion is persuasive and assigns it great probative weight.  The opinion was rendered by a qualified medical professional who has the clear expertise to opine on the matters at issue in this case. In addition, the examiner also reviewed the Veteran's claims file, including the most pertinent evidence therein, and provided a rationale for her opinions.  See Nieves-Rodriguez, 2 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).

The Board also notes that, as there is no medical evidence of hypertension within one year subsequent to service discharge, the presumptive provisions for this disease found in 38 C.F.R. §§ 3.307 and 3.309 are not applicable.

The only evidence supporting the Veteran's claim is his own lay evidence that his currently diagnosed hypertension is either linked to his period(s) of active service, to include his in-service exposure to Agent Orange, or, in the alternative, that his hypertension was caused or aggravated by his service-connected PTSD and/or CAD.  In this regard, the Board is aware that lay statements may, in certain circumstances, be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, recent decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  

In the present case, as indicated in Diagnostic Code 7101, hypertension involves the cardiovascular system and is diagnosed based upon blood pressure testing.  It is not a disability capable of lay observation, such as varicose veins or tinnitus.  Rather, it is far more analogous to rheumatic fever, as a disease involving internal organs.  Therefore, the Veteran is not otherwise competent to have observed hypertension since service, as hypertension is a cardiovascular disease process not capable of lay observation.  Such a determination is the province of trained medical professionals. The Board notes that testing thresholds for blood pressure are required for a diagnosis of hypertension, as specified in 38 C.F.R. § 4.104, Diagnostic Code 7101.  See 38 C.F.R. § 3.159(a)(2).

It follows that with respect to the Veteran's contentions that his hypertension is due to in-service herbicide exposure, or, in the alternative, was caused or aggravated by his service-connected PTSD and/or CAD, the Board notes that he is not competent to give a probative opinion concerning these matters because they involve highly complex medical questions concerning an internal physical process.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Determining the etiology of complex medical conditions requires medical training and would not be subject to lay observation, as contrasted with the situations in contemplated by Jandreau, supra, and Barr, supra.  Therefore, the Veteran's lay opinion, even if considered credible, does not constitute competent evidence and is of no probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).      

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension, including as due to herbicide exposure, and as secondary to service-connected PTSD and/or service-connected CAD, and this claim must be denied.  There is no competent evidence indicating that the Veteran had a diagnosis of hypertension during service or within one year thereafter.  Further, none of the competent evidence suggests a relationship between the condition and service, to include in-service herbicide exposure.  In addition, there is no competent evidence showing that the Veteran's hypertension was caused or aggravated by either his service-connected PTSD or his service-connected CAD.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension, including as due to herbicide exposure, and as secondary to service-connected PTSD and/or CAD is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


